Citation Nr: 1009082	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  08-38 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.

2.  Entitlement to service connection for a right shoulder 
disorder.

3.  Entitlement to service connection for a left wrist 
disorder.

4.  Entitlement to service connection for a right wrist 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 2001 to April 
2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida. 

The issue of entitlement to service connection for a left 
shoulder disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran is not shown to have a currently diagnosed 
left wrist disorder.  

2.  The Veteran is not shown to have a currently diagnosed 
right wrist disorder.  

3.  A right shoulder disorder is not shown to be causally or 
etiologically related to any disease, injury, or incident in 
service.


CONCLUSIONS OF LAW

1.  A left wrist disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2009).

2.  A right wrist disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2009).

3.  A right shoulder disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied 
its duty to notify under the VCAA.  In this regard, an 
October 2007 letter, sent prior to the initial unfavorable 
AOJ decision issued in April 2008, advised the Veteran of the 
evidence and information necessary to substantiate his 
service connection claims as well as his and VA's respective 
responsibilities in obtaining such evidence and information.  
Additionally, such letter informed him of the evidence and 
information necessary to establish a disability rating and an 
effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, service treatment records and 
VA treatment records have been obtained and considered.  The 
Veteran has not identified any additional, outstanding 
records necessary to decide his pending appeal.  In this 
regard, the Board observes that the AOJ requested Social 
Security Administration (SSA) records in July 2008.  
Subsequently, SSA responded that such agency was unable to 
locate any medical records.  The AOJ made a formal finding of 
unavailability in December 2008.  In such document, the AOJ 
indicated that the Veteran was advised in a July 2008 letter 
of the unavailability of the SSA records and was afforded an 
opportunity to submit information regarding the location of 
such records or the records themselves.  However, the Board 
observes that the July 2008 letter was sent to a different 
Veteran.  Therefore, the Veteran has not received 
notification that his SSA records were unavailable.  However, 
the Board finds no prejudice to him in proceeding with a 
decision at this time for the following reasons.  
Specifically, documentation from SSA reveals that the Veteran 
was denied such benefits in July 1999, prior to his entry 
into military service in April 2001.  Therefore, the Board 
finds that any outstanding SSA records are irrelevant to the 
claims decided herein as the predate his entry into military 
service.  As such, the Board finds no prejudice to the 
Veteran in proceeding with a decision on these issues.  

Additionally, the Veteran was provided with a VA examination 
in March 2008 in relation to his claim of entitlement to 
service connection for a right wrist disorder and specific 
findings were obtained.  The Board notes that the Veteran and 
his representative have asserted that the VA examination was 
inadequate.  However, the Veteran has not proffered specific 
arguments relevant to the adequacy of the examination.  His 
representative has argued that there was a discrepancy in the 
findings of the VA examination and the Veteran's service 
treatment records regarding the diagnosis of right wrist 
carpal tunnel syndrome in that his service treatment records 
indicate that the Veteran demonstrated a positive Phalen's 
sign for carpal tunnel at sixty seconds, and the March 2008 
examination indicates that the Veteran demonstrated a 
negative Phalen's sign and the examiner determined that the 
Veteran did not have carpal tunnel syndrome.

In this case, the Board finds that the March 2008 VA 
examination is adequate.  At the time of the examination, the 
Veteran underwent an extensive physical examination, to 
include consideration of motor function and sensation, an x-
ray examination, and significantly, EMG testing.  While the 
Veteran demonstrated a positive Phalen's sign for carpal 
tunnel at sixty seconds in November 2004, approximately four 
years later, on VA examination in March 2008, he demonstrated 
a negative Phalen's sign and EMG testing ruled out carpal 
tunnel syndrome.  There is no indication that the examiner 
did not fully examine the Veteran's right wrist, consider his 
subjective complaints, order sufficient tests, or respond to 
all required examination questions.  

Moreover, the Board finds that such examination specifically 
addressed the Veteran's lay statements regarding in-service 
incurrence and continuity of symptomatology; his in-service 
and post-service medical records; and provided a full 
examination of his right wrist.  While the March 2008 VA 
examiner stated that she could not offer an opinion regarding 
the etiology of the Veteran's claimed right wrist disorder 
without resort to speculation, the Board finds that such does 
not render the examination inadequate.  Specifically, as the 
examination revealed no evidence of a current diagnosed 
disorder of the right wrist, an opinion on the etiology of 
such claimed disorder is not necessary.  In this regard, the 
Court has held that in the absence of proof of a present 
disability, there can be no valid claim for service 
connection.  See Degmetich v. Brown, 104 F.3d 1328 (1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. 
Nicholson, 21 Vet. App. 319 (2007) (the current disability 
requirement for a service connection claim is satisfied if 
the claimant has a disability at the time the claim is filed 
or during the pendency of that claim).  Therefore, the Board 
finds that the March 2008 VA examination is adequate to 
decide the Veteran's claim of entitlement to service 
connection for a right wrist disorder and a remand for 
further examination is not necessary. 

The Board observes that the Veteran has not been provided 
with a VA examination in relation to his claims of 
entitlement to service connection for left wrist and right 
shoulder disorders.  However, for the following reasons, such 
examinations are not necessary in this case.  Relevant to the 
Veteran's claimed left wrist disorder, as will be discussed 
below, post-service medical and lay records do not 
demonstrate a current left wrist disorder.  Pertinent to his 
claimed right shoulder disorder, while there is evidence of a 
current disability, there is no medical or lay evidence of an 
in-service disease, injury, or incident resulting in such 
disorder.  Thus, a remand for examination and/or opinion is 
not necessary to decide the claims.  See 38 C.F.R. § 3.159 
(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(discussing circumstances when a VA examination is required).

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional 
efforts to assist or notify the Veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed 
were not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of 
the Board proceeding to the merits of his claims.

II.  Analysis

In order to establish service connection, three elements must 
be established.  There must be evidence of a current 
disability; evidence of in-service incurrence or aggravation 
of a disease or injury; and evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 
C.F.R. § 3.303 (2009); see also Hickson v. West, 12 Vet. App. 
247, 253 (1999).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).

A threshold requirement for the grant of service connection 
for any disability is that the disability claimed must be 
shown present.  38 U.S.C.A. § 1110 (West 2002).  The Court 
has held that Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a present disability 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  The current disability requirement for 
a service connection claim is satisfied if the claimant has a 
disability at the time the claim is filed or during the 
pendency of that claim.  See McClain v. Nicholson, 21 Vet. 
App. 319 (2007).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Left and Right Wrist Disorders

The Veteran, at the time of his October 2007 claim, asserted 
that he had recurrent and chronic bilateral wrist pain 
related to carpal tunnel syndrome.  On his November 2008 
Substantive Appeal, he reported that he experienced daily 
pain in his bilateral wrists that affected his ability to 
work and his ability to complete the activities of daily 
living. 

Service treatment records dated in March 2004 indicate that 
the Veteran reported tingling in the fingers of the right 
hand.  An undated record completed for physical therapy 
indicates that the Veteran reported right wrist pain.  

Service treatment records dated in August 2004 indicate that 
the Veteran complained of swelling and decreased range of 
motion in the bilateral wrists.  Physical examination was 
unremarkable and the Veteran was diagnosed with wrist 
soreness.  The Veteran was ordered not to do push-ups for two 
weeks. 

Service treatment records dated in September 2004 indicate 
that the Veteran complained of right wrist pain and reported 
that he experienced swelling and decreased range of motion.  
The Veteran was diagnosed with right wrist tendonitis and 
ordered not to do push-ups for one month.  X-ray examination 
at that time revealed a normal left wrist.

Service treatment records dated in November 2004 indicate 
that the Veteran underwent occupational therapy for his right 
wrist.  The Veteran was independent in his activities of 
daily living and exhibited active range of motion within 
normal limits.  Physical examination was positive for pain, 
tenderness to palpation at the dorsal right wrist, and 
Phalen's sign for carpal tunnel at sixty seconds.  

The Veteran's post-service VA treatment records are silent 
for any complaint, treatment, or diagnosis of a left or right 
wrist disorder.  

On VA examination in March 2008, the Veteran reported 
intermittent right wrist pain during service, with stiffness, 
tingling, and carpal tunnel syndrome.  The Veteran reported 
that his right wrist pain had become progressively worse 
since service, and that he treated such with over the counter 
pain medication.  The examiner noted that there was no 
history of hospitalization or surgery, trauma, or neoplasm.  
The examiner noted the Veteran's significant effects of his 
right wrist pain on his occupational activities, and 
described such as decreased manual dexterity, pain, and 
numbness and parasthesias in the third, fourth, and fifth 
digits.  The examiner noted that the Veteran's right wrist 
pain had severe effects on his ability to exercise and 
participate in sports, and mild effects on his ability to 
shop and do chores.  

Physical examination of the right wrist in March 2008 was 
negative for deformity, giving way, instability, stiffness, 
weakness, incoordination, decreased speed of motion, episodes 
of dislocation or subluxation, effusion, inflammation, 
constitutional signs of arthritis, incapacitating episodes of 
arthritis, or muscle atrophy.  Pain and a popping sound in 
the right wrist were noted.  Range of motion of the right 
wrist revealed ulnar deviation to 20 degrees and radial 
deviation to 45 degrees.  The examiner summarized that the 
general joint findings of the right wrist were within normal 
limits.  Motor and sensory function examinations revealed 
motor function and sensation within normal limits.  
Electromyography (EMG) testing revealed normal results, 
negative for Phalen's, Tinnel's or Spurling signs.  X-ray 
examination revealed a normal right wrist.  The Veteran was 
not diagnosed with a right wrist disorder, and the examiner 
noted that the Veteran did not have carpal tunnel syndrome.  

The Board does not dispute the Veteran's assertions that he 
experiences bilateral wrist pain.  However, pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not constitute a disability for which service 
connection can be granted.  Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  In this case, there is no 
current evidence showing a diagnosis of a left or right wrist 
disorder since the time the Veteran filed his claim in 
October 2007.  Specifically, there is no current evidence of 
an identifiable underlying malady or condition related to the 
Veteran's complaints of bilateral wrist pain.  

The Board also does not argue with the Veteran's assertions 
that he experienced bilateral wrist pain during service, and 
that he was treated for the same.  The evidence of record 
indicates that during his military service, the Veteran 
experienced pain in the bilateral wrists and was diagnosed 
with wrist soreness, right wrist tendonitis, and positive 
Phalen's sign for carpal tunnel.  However, as discussed 
above, the evidence does not demonstrate a current bilateral 
wrist disorder. 

Therefore, the Board finds that the competent and probative 
evidence of record fails to reveal a current diagnosis of a 
left or right wrist disorder.  In the absence of competent 
medical evidence of a present disability, there is no basis 
upon which to establish service connection.  See Degmetich v. 
Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the Veteran's claims of entitlement to 
service connection for left and right wrist disorders.  As 
such, that doctrine is not applicable in the instant appeal, 
and his claims must be denied.  38 U.S.C.A. § 5107.

Right Shoulder Disability

The Veteran, at the time of his October 2007 claim of 
entitlement to service connection, asserted that he had 
recurrent and chronic bilateral shoulder pain related to 
rotator cuff impingement, labral tears, supraspinatus 
tendinopathy, and a paralabral cyst. 

The first requirement for service connection, evidence of a 
current disability, has been met.  There is no dispute that 
the Veteran has a current right shoulder disorder.  VA 
treatment records reflect complaints of right shoulder pain 
and, in November 2006, he was injured during a motorcycle 
accident where he reported skidding on the right side 
involving his shoulder and elbow.  The Veteran underwent 
magnetic resonance imaging (MRI) subsequent to complaints of 
right shoulder pain in May 2007.  At that time, the Veteran 
was diagnosed with a tear of the anteroinferior and inferior 
labrum with small paralabral cysts, bursal surface fraying of 
the supraspinatus tendon with no definite tear, and minimal 
focal tendonosis at the insertion of the infraspinous tendon. 

The second requirement for service connection, evidence of 
in-service incurrence or aggravation of a disease or injury, 
however, has not been met.  In this regard, while the 
Veteran's service treatment records are positive for a number 
of musculoskeletal complaints, such records are negative for 
complaints, treatment, or diagnosis of a right shoulder 
disorder.

Further, while the Veteran asserted, at the time of his claim 
of entitlement for service connection, that he had a right 
shoulder disorder, he did not assert that he injured his 
right shoulder during his period of service.  The Veteran has 
offered statements as to his in-service left shoulder injury 
and treatment, including physical profiles; however such 
statements and corroborating evidence are silent for the 
right shoulder.  Thus, there is no medical or lay evidence of 
an in-service right shoulder disorder. 

As to the third requirement of service connection, medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disorder, the Board finds that there 
is no evidence of such nexus.  Specifically, there is no 
evidence of record, medical or lay, that the Veteran's right 
shoulder disorder is related to an in-service event, injury, 
or disease.  Moreover, the Veteran has not reported a 
continuity of right shoulder symptomatology.  In this regard, 
the Board observes that, in his November 2008 Substantive 
Appeal, the Veteran alleges chronic pain in his wrists and 
left shoulder since his military service, but does not 
mention his right shoulder.

In sum, there is no evidence of record to support the 
conclusion that the Veteran's right shoulder disorder was 
incurred in or aggravated by his period of service.  Because 
the Veteran's service treatment records show no evidence of a 
right shoulder disorder, and because there is no evidence 
demonstrating that the Veteran's right shoulder disorder is 
related to service, service connection is not warranted.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for a right shoulder disorder.  As such, 
that doctrine is not applicable in the instant appeal, and 
his claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for a left wrist disorder is denied. 

Service connection for a right wrist disorder is denied. 

Service connection for a right shoulder disorder is denied. 


REMAND

A review of the record indicates that further development is 
necessary with respect to the Veteran's claim of entitlement 
to service connection for a left shoulder disorder.  Although 
the Board regrets the additional delay, a remand is necessary 
to ensure that due process is followed and that there is a 
complete record upon which to decide the Veteran's claim so 
that he is afforded every possible consideration.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board notes that the Veteran's service treatment records 
indicate that he reported a fall on his left shoulder during 
basic training, was treated for left shoulder pain, and was 
diagnosed with rotator cuff impingement secondary to 
weakness.  As such, the Veteran was afforded a VA examination 
in relation to his claim of entitlement to service connection 
for a left shoulder disorder in March 2008.  

Report of the VA examination indicates that the examiner 
considered the Veteran's in-service treatment for left 
shoulder pain, conducted an extensive physical examination of 
the Veteran's left shoulder, and diagnosed the Veteran with 
anterior and anteroinferior labrum tear, supraspinatus 
tendinopathy, strain.  The examiner reported that she could 
not opine as to the relationship between the Veteran's 
current left shoulder disorder and his in-service treatment 
for the same without resorting to mere speculation.  The 
examiner reasoned that she did not have sufficient medical 
evidence, specifically evidence of chronicity and severity of 
the Veteran's left shoulder disorder after 2004 and after 
separation from service in 2005.     

The Court has held that a medical examination report must 
contain not only clear conclusions with supporting data, but 
also a reasoned medical explanation connecting the two.  See 
Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. 
Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion 
... must support its conclusion with an analysis that the 
Board can consider and weigh against contrary opinions").

Once VA undertakes the effort to provide an examination for a 
service connection claim, even if not statutorily obligated 
to do so, it must provide an adequate one or, at a minimum, 
notify the claimant why one will not or cannot be provided).  
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, 
as the March 2008 VA examiner did not offer data in support 
of her conclusion or a reasoned medical explanation 
connecting the two, the Board finds such examination to be 
inadequate.  Therefore, a remand is necessary in order to 
afford the Veteran an adequate VA opinion so as to determine 
if his current left shoulder disorder is related to his 
military service, specifically, his in-service fall on his 
left shoulder and diagnosis of rotator cuff impingement 
secondary to weakness. 

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file 
to a VA orthopedist.  The orthopedist 
must opine as to whether it is likely, 
unlikely, or at least as likely as not 
(at least a 50 percent probability) 
that the Veteran's current left 
shoulder disorder was incurred in 
service or is related to any incident 
of service, specifically the fall on 
his left shoulder and diagnosis of 
rotator cuff impingement secondary to 
weakness.  In offering any opinion, the 
examiner must consider the findings 
noted in the March 2008 VA examination 
report as well as the Veteran's lay 
statements regarding the incurrence of 
his claimed disorder and the continuity 
of symptomatology.  The rationale for 
any opinion offered should be provided.  

If the orthopedist determines that a VA 
examination is required prior to 
rendering the opinion requested above, 
the Veteran should be scheduled for an 
examination.  

2.  Then, after ensuring any other 
necessary development has been 
completed; readjudicate the Veteran's 
claim of entitlement to service 
connection for a left shoulder 
disorder, considering any additional 
evidence added to the record.  If the 
action remains adverse to the Veteran, 
provide the Veteran and his 
representative with a supplemental 
statement of the case and allow the 
Veteran an appropriate opportunity to 
respond thereto.  Thereafter, return 
the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


